                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION


CATHERINE E. THOMAS                                                          PLAINTIFF


       v.                             CIVIL NO. 17-5223


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                               DEFENDANT


                                MEMORANDUM OPINION

       Plaintiff, Catherine E. Thomas, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claims supplemental security income (SSI)

benefits under the provisions of Title XVI of the Social Security Act (Act). In this judicial

review, the Court must determine whether there is substantial evidence in the administrative

record to support the Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current application for SSI on June 22, 2015, alleging an

inability to work due to bipolar disorder, Lyme disease, asthma, blood clotting, fibromyalgia,

attention deficit disorder, irritable bowel syndrome, dyslexia, learning disabilities, depression

and neuropathy. (Tr. 90, 196). An administrative hearing was held on May 5, 2016, at which

Plaintiff appeared with counsel and testified. (Tr. 57-88).

       By written decision dated August 31, 2016, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 44).

Specifically, the ALJ found Plaintiff had the following severe impairments: gastritis, irritable

bowel syndrome, fibromyalgia, asthma and bipolar disorder. However, after reviewing all of
the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or equal

the level of severity of any impairment listed in the Listing of Impairments found in Appendix

I, Subpart P, Regulation No. 4. (Tr. 44). The ALJ found Plaintiff retained the residual

functional capacity (RFC) to:

       perform light work as defined in 20 CFR 416.967(b) except simple tasks with
       simple instructions in a controlled environment with no dust or gases.

(Tr. 47). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as an office helper and a counter clerk. (Tr. 50).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after reviewing additional evidence submitted by Plaintiff denied that request on August 29,

2017. (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 11, 12).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent
positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 10th day of December 2018.




                                                  /s/ Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE
